DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments to the Drawings with respect to Drawing Objections have been fully considered and are persuasive.  The objection to the Drawings has been withdrawn. 
Applicant’s arguments and amendments with respect to circuitry replacing various units that invoke 112(f) interpretation have been fully considered and are persuasive.  However, the first detector and second detector in Claim 1 (see below) still invoke 112(f) interpretation. If applicant would like to avoid 112(f) interpretation, examiner recommends to amend the claim elements to be a first sensor and a second sensor.  
The affidavit under 37 CFR 1.132 filed 04/26/2022 is sufficient to overcome the rejection of claims 1-7 under 35 USC 112(a). The rejections of Claims 1-7 under 35 USC 112(a) have been withdrawn.
Applicant’s arguments and amendments with respect to Claim 3 rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claim 3 under 35 USC 112(b) has been withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first detector, second detector, in Claim 1 (first instances).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The first and second detection units are interpreted as encoders as described in par. 0032 of applicant’s specification or equivalents. All other units are interpreted as functional software modules implemented by “a microcontroller, a CPU, an ASIC, or a programmable logic device (PLD) such as FPGA” as described in par. 0036 of applicant’s specification or equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al (US 20070151389) in view of Miyanishi et al (JP 2011136391, reference no. 1 on IDS filed 04/26/2022).
	Regarding Claim 1, Prisco et al teaches a robot system (see at least robot surgical system 100 in par.  0029 and Fig. 1) comprising: 
	a robot arm that includes a plurality of joints (see at least robotic arm assemblies 200 in par. 0040 and fig. 2 ) including 
	a first joint (see at least yaw joint 210 in par. 0040 and Fig. 2) and a second joint (see at least pitch joint 220 in par. 0040 and Fig. 2); 
	a first joint drive unit that has a first motor having an output shaft connected to the first joint to rotate the first joint (see at least each active joint having a motor in par. 0041); 
	a first detector that obtains information on actual operation of the output shaft of the first motor (see at least slave joint sensors being encoders at each slave joint in par. 0059); 
	circuitry (see at least joint controller 400-1 for each joint in par. 0059 and Fig. 4) that calculates a first current value to be supplied to the first motor based on a deviation between a first operation target for the first motor that is input from a higher device (see at least processor 102 sending control signals to slave manipulators in par. 0034 ) and the actual operation of the output shaft of the first motor (see at least at each joint, a joint feedback motor torque term is calculated based on the difference between the current and target positions in par. 0016, and converting the joint torques to appropriate electrical current amounts to supply to the joint motors in order to correct for the error in par. 0051), and 
	controls operation of the output shaft of the first motor by supplying current to the first motor based on the first current value (see at least supplying electrical current to each of the joint motors to correct for feedback errors in par. 0051); 
	a second joint drive unit that has a second motor having an output shaft connected to the second joint to rotate the second joint (see at least each active joint having a motor in par. 0041) and 
	a second detector that obtains information on actual operation of the output shaft of the second motor (see at least slave joint sensors being encoders at each slave joint in par. 0059), 
	wherein the circuitry calculates a second current value to be supplied to the second motor based on a deviation between a second operation target for the second motor that is input from the higher device and the actual operation of the output shaft of the second motor (see at least at each joint, a joint feedback motor torque term is calculated based on the difference between the current and target positions in par. 0016, and converting the joint torques to appropriate electrical current amounts to supply to the joint motors in order to correct for the error in par. 0051), and 
	controls operation of the output shaft of the second motor by supplying current to the second motor based on the second current value (see at least supplying electrical current to each of the joint motors to correct for feedback errors in par. 0051); 
	Prisco does not appear to teach the following, but Miyanishi does teach:
	the circuitry estimates an error in operation of the second joint due to bending and/or twisting of the robot arm based on the first current value and the actual operation of the output shaft of the first motor (see at least state observer estimating twist angle θM2-θL2 based on first motor input current I1 and first motor rotation angle θM1 in par. 0024), and 
	the circuitry calculates the second current value so as to control the operation of the output shaft of the second motor in a manner compensating for the error in operation of the second joint due to bending and/or twisting of the robot arm (see at least determining torque compensation amount Tu2 that is added to the input current I2 to the second motor to eliminate the twist in the second motor in par. 0029-0034, because the torque is added to the input current, it is interpreted to be converted to a current value first).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Prisco to incorporate the teachings of Miyanishi wherein the first motor’s input current and the first motor’s rotation angle are used to calculate a current to add to the second motor’s input current that compensates for twisting in the robot arm. The motivation to incorporate the teachings of Miyanishi would be to estimate the torsion angle in the second joint angle (see par. 0013).
	
	Regarding Claim 2, Prisco as modified by Miyanishi teaches the robot system according to claim 1 (see Claim 1 analysis).  Prisco further teaches wherein the information on the actual operation obtained by the first detector detection unit is at least one of an angular position, an angular velocity, and an angular acceleration of the output shaft of the first motor (see at least each joint receiving slave joint positions from position sensors in the slave manipulator in par. 0050), 
	the first operation target is at least one of a position command, a speed command, and an acceleration command for the first motor (see at least each slave joint receiving joint position commands in par. 0050), 
	the deviation between the first operation target and the actual operation of the output shaft of the first motor is at least one of a position deviation, a speed deviation, and an acceleration deviation (see at least calculating the difference between the current and target positions at each joint in par. 0016), 
	the information on the actual operation obtained by the second detector detection unit is at least one of an angular position, an angular velocity, and an angular acceleration of the output shaft of the second motor (see at least each joint receiving slave joint positions from position sensors in the slave manipulator in par. 0050), 
	the second operation target is at least one of a position command, a speed command, and an acceleration command for the second motor (see at least each joint receiving slave joint positions from position sensors in the slave manipulator in par. 0050), 
	the deviation between the second operation target and the actual operation of the output shaft of the second motor is at least one of a position deviation, a speed deviation, and an acceleration deviation (see at least calculating the difference between the current and target positions at each joint in par. 0016), and 
	Prisco does not appear to explicitly teach the following but Miyanishi does teach:
	the error in operation of the second joint due to bending and/or twisting of the robot arm is at least one of an angle error, an angular velocity error, and an angular acceleration error (see at least state observer estimating twist angle θM2-θL2 based on first motor input current I1 and second motor rotation angle θM2 in par. 0024)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Prisco to incorporate the teachings of Miyanishi wherein the first motor’s input current and the second motor’s rotation angle are used to calculate a current to add to the second motor’s input current that compensates for twisting in the robot arm. The motivation to incorporate the teachings of Miyanishi would be to estimate the torsion angle in the second joint angle (see par. 0013).
	Regarding Claim 7, Prisco teaches a method for controlling a robot system including (see at least Claim 16): 
	a robot arm that includes a plurality of joints including a first joint and a second joint a robot arm that includes a plurality of joints (see at least robotic arm assemblies 200 in par. 0040 and fig. 2 ) including 
	a first joint (see at least yaw joint 210 in par. 0040 and Fig. 2) and a second joint (see at least pitch joint 220 in par. 0040 and Fig. 2); 
	a first joint drive unit that has a first motor having an output shaft connected to the first joint to rotate the first joint (see at least each active joint having a motor in par. 0041); 
	a first detector that obtains information on actual operation of the output shaft of the first motor (see at least slave joint sensors being encoders at each slave joint in par. 0059); 
	circuitry that controls operation of the output shaft of the first motor (see at least joint controller 400-1 for each joint in par. 0059 and Fig. 4); 
	a second joint drive unit that has a second motor having an output shaft connected to the second joint to rotate the second joint (see at least each active joint having a motor in par. 0041)and 
	a second detector that obtains information on actual operation of the output shaft of the second motor (see at least slave joint sensors being encoders at each slave joint in par. 0059), 
	wherein the circuitry controls operation of the output shaft of the second motor (see at least joint controller 400-1 for each joint in par. 0059 and Fig. 4), the method comprising the steps of: 
	calculating a first current value to be supplied to the first motor based on a deviation between a first operation target for the first motor that is input from a higher device (see at least processor 102 sending control signals to slave manipulators in par. 0034 ) and the actual operation of the output shaft of the first motor (see at least at each joint, a joint feedback motor torque term is calculated based on the difference between the current and target positions in par. 0016, and converting the joint torques to appropriate electrical current amounts to supply to the joint motors in order to correct for the error in par. 0051);  
	calculating a second current value to be supplied to the second motor based on a deviation between a second operation target for the second motor that is input from the higher device and the actual operation of the output shaft of the second motor (see at least at each joint, a joint feedback motor torque term is calculated based on the difference between the current and target positions in par. 0016, and converting the joint torques to appropriate electrical current amounts to supply to the joint motors in order to correct for the error in par. 0051), and 
	Prisco does not appear to teach the following, but Miyanishi does teach:
	estimating an error in operation of the second joint due to bending and/or twisting of the robot arm based on the first current value and the actual operation of the output shaft of the first motor (see at least state observer estimating twist angle θM2-θL2 based on first motor input current I1 and second motor rotation angle θM2 in par. 0024);
	calculating the second current value so as to control a rotation angle of the output shaft of the second motor in a manner compensating for the error in operation of the second joint; and supplying the second motor with current based on the second current value (see at least determining torque compensation amount Tu2 that is added to the input current I2 to the second motor to eliminate the twist in the second motor in par. 0029-0034, because the torque is added to the input current, it is interpreted to be converted to a current value first).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Prisco to incorporate the teachings of Miyanishi wherein the first motor’s input current and the first motor’s rotation angle are used to calculate a current to add to the second motor’s input current that compensates for twisting in the robot arm. The motivation to incorporate the teachings of Miyanishi would be to estimate the torsion angle in the second joint angle (see par. 0013).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prisco in view of Miyanishi and Matsuo et al (JP 2012122509)
	Regarding Claim 4, Prisco as modified by Miyanishi teaches the robot system according to claim 1 (see Claim 1 analysis). 
	Prisco does not appear to teach the following, but Miyanishi does teach the circuitry calculates the second current value so as to control the operation of the output shaft of the second motor in a manner compensating for the error in operation of the second joint due to bending and/or twisting of the robot arm (see at least state observer estimating twist angle θM2-θL2 based on first motor input current I1 and second motor rotation angle θM2 in par. 0024)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Prisco to incorporate the teachings of Miyanishi wherein the first motor’s input current and the second motor’s rotation angle are used to calculate a current to add to the second motor’s input current that compensates for twisting in the robot arm. The motivation to incorporate the teachings of Miyanishi would be to estimate the torsion angle in the second joint angle (see par. 0013).
	Prisco and Miyanishi do not appear to teach all of the following, but Matsuo does teach: 
	wherein the second joint drive unit further includes a speed reducer that has an input shaft connected to the output shaft of the second motor and an output shaft connected to the second joint, the second motor rotates the second joint via the speed reducer (see at least wave gear reducer 5 attached to drive motor 6 in par. 0029), 
	the circuitry estimates an angle transmission error between a rotation angle of the output shaft of the second motor and a rotation angle of the output shaft of the speed reducer (see at least determining the angle transmission error of the wave gear reducer based on the difference in angle detection signals between encoders 8 and 9 attached to the output shafts of the wave gear reducer and the motor in par. 0032), and 
	the circuitry second joint control unit calculates the second current value so as to control the operation of the output shaft of the second motor in a manner compensating for the angle transmission error (see at least correcting the control command given to the drive motor in par. 0032).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Prisco as modified by Miyanishi to incorporate the teachings of Matsuo wherein angular transmission error is estimated based on the difference between the angle detection values of encoders placed at the output shafts of the motor and reducer. The motivation to incorporate the teachings of  Matsuo would be to increase the rotation and positioning accuracy of the motor (see par. 0019).

Allowable Subject Matter
Claim 3, 5-6  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: For claim 3, the closest prior art comes from Prisco and Miyanishi but the prior art alone or in combination does not appear to teach wherein the circuitry estimates the error in operation of the second joint due to bending/twisting of the robot arm based on the smallest natural frequency among a plurality of natural frequencies of coupled vibrations of a system including the first joint and the second joint due to bending and/or twisting of the robot arm in combination with all of the other limitations in the claim. For claims 5 and 6, the closest prior art comes from Prisco and Miyanishi but the prior art alone or in combination does not appear to teach wherein the circuitry switches between the claimed first and second modes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada et al (US 20170190049) teaches a robot control device that compensates for elastic deformation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664